 

Exhibit 10.1

 

MOLSON COORS BREWING COMPANY

DIRECTORS’ STOCK PLAN
UNDER THE
MOLSON COORS BREWING COMPANY
INCENTIVE COMPENSATION PLAN

* * * * *

SUMMARY DESCRIPTION

MOLSON COORS BREWING COMPANY
DIRECTORS’ STOCK PLAN DOCUMENT

PARTICIPATION AGREEMENT

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES REGISTERED UNDER THE
SECURITIES ACT OF 1933.

THIS SUMMARY DESCRIPTION DESCRIBES THE PLAN
AS ADOPTED ON JULY 26, 2006


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

Introduction

 

1

 

 

 

Purpose of the Plan

 

1

 

 

 

Eligibility for Participation

 

1

 

 

 

Election to Participate

 

1

 

 

 

Cash Retainers Paid in Common Stock

 

2

 

 

 

Deferral

 

2

 

 

 

Issuance of Shares for DSUs

 

2

 

 

 

Taxes

 

2

 

 

 

Other Information

 

3

 

 

 

Exhibit A - Directors’ Stock Plan

 

A-1

 

 

 

Exhibit B - Participation Agreement and Beneficiary Designation

 

B-1

i


--------------------------------------------------------------------------------


 

MOLSON COORS BREWING COMPANY

DIRECTORS’ STOCK PLAN

Summary Description

INTRODUCTION

The purpose of this Summary Description is to provide general information about
the Directors’ Stock Plan.  Participation in the Directors’ Stock Plan
constitutes a Nonemployee Director award under the Molson Coors Brewing Company
Incentive Compensation Plan.  A copy of the Directors’ Stock Plan (referred to
as the “Plan”) is attached hereto as Exhibit A.  Copies of the Incentive
Compensation Plan have been previously made available to the directors.

The Global Chief People Officer of Molson Coors Brewing Company (“MCBC”) serves
as Administrator of the Plan (the “Administrator”).  The Administrator is
authorized to interpret the Plan, to prescribe and modify its rules and
procedures and to make all other determinations necessary in its administration.

PURPOSE OF THE PLAN

The purpose of the Plan is to further encourage stock ownership by the
non-employee directors of MCBC by enabling them to choose to receive all or
one-half of their annual cash retainer payments in the form of shares of MCBC
Common Stock (“Common Stock”) or Deferred Stock Units (“DSUs”).

ELIGIBILITY FOR PARTICIPATION

The Plan is open to all non-employee MCBC directors, other than the Chairman and
Vice Chairman.

ELECTION TO PARTICIPATE

In order to participate in the Plan, an eligible director must complete a
Participation Agreement.  The Plan is administered on a calendar year basis,
although the initial year is a short year, commencing July 26, 2006, and ending
December 31, 2006.  A director who chooses to receive his or her cash retainer
for the upcoming year in Common Stock or DSUs may do so by filing a
Participation Agreement no later than November 30th (or such later date as the
Administrator determines) prior to that year.  For the initial short year, the
Participation Agreement must be returned to the Administrator by August 25,
2006, and will apply to retainer payments made after that date.  Individuals may
file a Participation Agreement within 30 days of first joining the Board as a
non-employee director and such Agreement will apply to retainer payments made
after that date.  Directors electing DSUs should also complete a Beneficiary
Designation.  Once made, an election to receive cash retainer payments in Common
Stock or DSUs is irrevocable for the year to which it applies.  A new
Participation Agreement must be completed and filed for each new year, unless
the Administrator determines that existing agreements will carryover to a
subsequent year.


--------------------------------------------------------------------------------




 

The Participation Agreement and Beneficiary Designation forms are attached to
this Summary Description as Exhibit B.

CASH RETAINERS PAID IN COMMON STOCK

All (100%) or one-half (50%) of the cash retainer payable to a director who
elects to participate in the Plan will be paid in shares of MCBC Common Stock. 
For this purpose, the cash retainer is the fixed amount payable to a director by
reason of his or her being a member of the board of directors of MCBC and any
committee thereof, including amounts payable due to chairmanship of the board or
a committee, but exclusive of amounts payable on a per meeting basis.

The number of shares of Common Stock to be issued will be determined by dividing
the cash retainer payment due (either 100% or 50% of the cash payment, depending
on the director’s election) by the fair market value (“FMV”) of the Common Stock
on that date as determined under the MCBC Incentive Compensation Plan.  Per the
Incentive Compensation Plan, FMV is equal to the average of that day’s high and
low price as reported by the New York Stock Exchange.  The shares of Common
Stock will be issued to a brokerage account established for the director by MCBC
to facilitate administration of awards under the Incentive Compensation Plan. 
These accounts are currently maintained with Fidelity and Solium.

DEFERRAL

If a director has chosen to defer receipt of Common Stock by electing DSUs, then
instead of issuing the shares, MCBC will maintain on its books DSUs representing
an obligation to issue shares of Common Stock to the director.  The number of
DSUs credited will be equal to the number of shares that would have been issued
but for the deferral election.

Because DSUs represent a right to receive Common Stock in the future, and not
actual shares, there are no voting rights associated with them, or dividends
credited or paid with respect to them. In the event of an adjustment in MCBC’s
capitalization, appropriate adjustments will be made to the DSUs.

ISSUANCE OF SHARES FOR DSUs

The shares of Common Stock represented by the DSUs will be issued upon a
director’s termination as a member of the Board.  The shares will be issued in a
single payout, generally within thirty days after the director’s board service
terminates.  The shares will be issued to the director’s brokerage account.

TAXES

The following discussion addresses the U.S. and Canadian federal income tax
consequences of participation in the Plan, based upon current laws, rulings and
regulations.  Tax considerations under state, provincial, local or other foreign
laws, or laws pertaining to taxes other than income taxes, are not addressed. 
Directors should consult their own tax advisor with regard to participation in
the Plan.

2


--------------------------------------------------------------------------------




 

Cash Retainer Paid in Stock.  The FMV of the shares of Common Stock is taxed as
ordinary income in the year received.  Accordingly, if a director elects to
receive Common Stock currently, he or she will be taxed currently on the value
of the shares on the date issued to the director, as if such value had been paid
in cash.  MCBC will be entitled to a tax deduction equal to the amount of
ordinary income recognized.

Deferral.  If a director elects to defer receipt of the Common Stock by electing
DSUs, he or she will not be taxed currently, but instead will be taxed at the
time in the future when the shares of Common Stock are issued.  At that time,
the director will recognize ordinary income equal to the then value of the
shares received.  MCBC will be entitled to a tax deduction equal to the amount
of ordinary income recognized.

OTHER INFORMATION

1.                                       Plan Document Governs the Plan - This
Summary Description has been prepared to provide a better understanding of the
benefits and features of the Plan.  The benefits and rights under the Plan are
at all times governed by the text of the Plan document.  Such document is in no
way altered or modified by the contents of this Summary Description.

2.                                       Amendment or Termination of the Plan -
MCBC reserves the right to amend or terminate the Plan, in whole or in part, at
any time its sole discretion.  No amendment or termination of the Plan can
eliminate benefits accrued to the date of such amendment or termination.

3.                                       Plan Administration - Discretion with
respect to the determination of benefits under the Plan has been reserved to the
Administrator.

4.                                       Available Information - MCBC has filed
a Registration Statement with the Securities and Exchange Commission (the “SEC”)
pursuant to the Securities Act of 1933 (the “Securities Act”) with respect to
the shares of Common Stock which may be issued under the Incentive Compensation
Plan.  Pursuant to the rules of the SEC, this Summary Description does not
contain all of the information set forth in the Registration Statement and
exhibits thereto, to which reference is made.

MCBC will provide, without charge, to each person to whom this Summary
Description is delivered, upon written or oral request of such person, a copy of
any and all of the following documents which have been incorporated by reference
into the Registration Statement:

-                                            MCBC’s latest Annual Report on Form
10-K filed with the SEC.

-                                            All quarterly and other reports
filed by MCBC with the SEC pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”).

-                                            The description of the Company’s
Common Stock contained in applicable registration statements and other reports
filed by MCBC with the SEC under Section 12 of the Exchange Act.

3


--------------------------------------------------------------------------------




 

In addition, a copy of MCBC’s most recent Annual Report to Stockholders
accompanies this Summary Description or has been furnished previously.  MCBC
will provide to each director who has received this Summary Description copies
of all reports, proxy statements and other communications distributed to its
stockholders generally.  In the event a recipient of this Summary Description
misplaces any such documents, another will be furnished, without charge, upon
written request.  Requests for copies of any of the documents referred to above,
or any questions regarding the Plan or its administration, should be directed to
the office of the Global Chief People Officer, Molson Coors Brewing Company,
1225 17th Street, Suite 3200, Denver, CO 80202 (telephone:  (303) 277-2255).

5.                                       Resale of Shares - The Plan does not
apply any specific restrictions on the resale of shares of Common Stock issued
to directors under the Plan.  However, the Securities Act and Exchange Act may
impose certain limitations on such resale.

Under the Securities Act, all directors of MCBC may be deemed to be “affiliates”
for purposes of the Securities Act.  Sales of Common Stock by such persons may
be deemed to be sales of Common Stock by MCBC.  Rule 144, promulgated under the
Securities Act, sets forth “safe harbor” procedures for affiliates to sell
shares yet not have the sale be deemed a distribution of Common Stock on behalf
of MCBC.  Rule 144 restricts the number of shares of Common Stock which may be
sold by an affiliate during any 90-day period, designates a manner of sale and
requires the filing of a notice of proposed sale with the SEC. Any affiliates
should consult with a qualified legal advisor regarding his or her own situation
before making any resales of Common Stock issued pursuant to the Plan.

Section 16(b) of the Exchange Act provides that, in certain circumstances, the
profit realized by a director on the purchase and sale, or sale and purchase, of
Common Stock within a six-month time frame, is recoverable by MCBC from the
affiliate if it is a prohibited “short-swing profit”.  Accordingly, directors
should review the implications of the “short-swing profit” prohibitions prior to
disposing of any shares of Common Stock received under the Plan.

4


--------------------------------------------------------------------------------


 

EXHIBIT A

MOLSON COORS BREWING COMPANY
DIRECTORS’ STOCK PLAN

1.                                       Establishment; Purpose.  Molson Coors
Brewing Company (“MCBC”) establishes this Molson Coors Brewing Company
Directors’ Stock Plan (the “Plan”) as a Non-Employee Director award under the
Company’s Incentive Compensation Plan and shall be subject to the terms and
provisions thereof.  This plan shall be administered by the Global Chief People
Officer of MCBC (the “Administrator”).  The purpose of the Plan is to provide an
incentive to certain MCBC directors who are not employees of MCBC to own
additional shares of Common Stock of MCBC (“Common Stock”), thereby aligning
their interests more closely with the interests of the stockholders of MCBC. 
This Plan shall be effective July 26, 2006.

2.                                       Election to Participate.  Any director
of MCBC who is not an employee of MCBC or any of its subsidiaries may elect to
participate in the Plan by filing an election with the Administrator. 
Notwithstanding the foregoing, neither the Chairman nor Vice Chairman of the
Board shall be eligible to participate in the Plan.  Elections to participate
shall apply to the calendar year commencing after the date the election is
filed; provided that the period commencing July 26, 2006, and ending on December
31, 2006, shall be the initial year for the Plan.  Once an election has been
filed with the Administrator, the director shall participate in the Plan for the
entire year for which he or she has elected to participate and to the extent
provided by the Administrator, for all subsequent years until the director
timely files a new election for such subsequent year.  To be effective, any
election under this paragraph 2 must be filed by the November 30th (or such
other date established by the Administrator) preceding the year it is to take
effect, provided elections for the initial year shall be filed by August 25,
2006, and shall apply to cash retainer amounts payable after that date.  An
individual who first becomes an eligible director during a year may elect to
participate for the remainder of such year by filing an election within 30 days
of becoming eligible, provided such election shall apply to cash retainer
amounts payable after the election is filed.

3.                                       Cash Retainer Paid in Stock. 
Commencing as of the first day of the year a director elects to participate, all
or 50% (as elected) of the cash retainer amount payable to the director shall be
paid in shares of Common Stock until the director shall cease to serve as a
member of the MCBC board of directors or until a subsequent year in which the
director shall file a timely new election, whichever first occurs.  Cash
retainers for this purpose shall be the fixed amount payable to a director by
reason of his or her being a member of the board of directors of MCBC and any
committee thereof, including amounts payable due to chairmanship of the board or
a committee, but exclusive of amounts payable on a per meeting basis.  The
number of shares of Common Stock to be paid to a director shall be computed by
dividing the cash retainer amount payable to the director on a given date by the
fair market value of one share of Common Stock on that date as determined under
the MCBC Incentive Compensation Plan.  Fair market value as of any date means
the average of that day’s high and low price as reported by the New York Stock
Exchange. 

A-1


--------------------------------------------------------------------------------




 

Shares paid to a director shall be issued as promptly as practicable as the
Administrator shall determine.

4.                                       Deferred Stock Units.  Directors who
participate in the Plan may elect to defer receipt of their shares of Common
Stock otherwise payable under the Plan and, in lieu thereof, MCBC shall maintain
on its books deferred stock units (“DSUs”) representing an obligation to issue
shares of Common Stock.  DSUs shall be credited to the director at the time and
in the amount that shares of Common Stock would otherwise have been paid in the
absence of an election to defer.  Upon the termination of service as a director,
MCBC shall pay to the director in a lump sum one share of Common Stock for each
DSU.

5.                                       Shares.  Shares paid to directors under
the Plan shall be paid with newly issued shares of Common Stock of MCBC, or
treasury shares of Common Stock held by MCBC.  No fractional shares shall be
issued.  Whenever the computation of the number of shares to be paid results in
a fractional amount of one-half or greater, such amount shall be rounded up to
the next greater whole number of shares and in all other cases such amount shall
be rounded down to the next lower whole number of shares.

6.                                       Adjustment in Capitalization.  In the
event that any change in the outstanding shares of Common Stock occurs by reason
of a stock dividend, stock split, recapitalization, merger, consolidation,
combination, share exchange or similar corporate change, the number of shares of
Common Stock which may be issued under this Plan shall be appropriately
adjusted.

7.                                       Nonassignment.  Neither a director nor
his or her duly designated beneficiary shall have any right to assign, transfer,
pledge or otherwise convey the right to receive any Common Stock or DSUs
hereunder, and any such attempted assignment, transfer, other conveyance shall
not be recognized by MCBC.

8.                                       Designation of Beneficiary.  A director
may designate a beneficiary which is to receive any unpaid Common Stock or
Common Stock payable with respect to DSUs credited at the director’s death. 
Such designation shall be effective by filing a written notification with the
Administrator and may be changed from time to time by similar action.  If no
such designation is made by a director, any such balance shall be paid to the
director’s surviving spouse, and in the absence of a surviving spouse, to the
director’s estate.

9.                                       Administrator.  The Administrator shall
establish the procedures and maintain all books and records in connection with
the Plan.

10.                                 Amendment.  The Plan may be amended or
terminated at any time by action of the Board of Directors of MCBC, but no
amendment shall adversely affect a director’s rights with respect to cash
retainer payments earned but not yet paid in Common Stock or any DSUs without
the director’s written consent.

A-2


--------------------------------------------------------------------------------


 

EXHIBIT B

MOLSON COORS BREWING COMPANY

DIRECTORS’ STOCK PLAN PARTICIPATION AGREEMENT

ELECTION TO PARTICIPATE - 2006

Agreement made as of the date set forth below by and between the undersigned
director and Molson Coors Brewing Company.

This agreement is subject to all of the terms of Molson Coors Brewing Company
Directors’ Stock Plan (the “Plan”), receipt of which is hereby acknowledged.  By
signing this agreement, I elect to participate in the Plan for the remainder of
2006.  I understand that I may not change my election to receive Common Stock or
Deferred Stock Units (“DSUs”) in lieu of my cash retainer until a subsequent
year for which I will be required to file a new Participation Agreement.

o

Shares:  I elect to have 100%_____ or 50%______ of each of my cash retainer
payments paid in shares of Common Stock.

 

 

 

OR

 

 

 

 

 

 

o

DSUs:  I elect to have 100%_____ or 50%______ of each of my cash retainer
payments converted into DSUs under the Plan.  I understand that I will receive
payment of such DSUs in the form of shares of Common Stock within thirty days
after I cease to be a director of Molson Coors Brewing Company or any successor.

 

DECLINE PARTICIPATION

o

I do not wish to participate in the Molson Coors Brewing Company Directors’
Stock Plan during 2006.

 

 

 

Your Signature

 

Date

 

 

 

 

 

 

Print Name

 

Social Security No.*

 

*May not be applicable in certain cases.

Please do not complete this section.  Molson Coors Brewing Company agrees to be
bound by the terms of the Plan and this Agreement.

 

By:

 

 

Date:

 

 

B-1


--------------------------------------------------------------------------------




 

MOLSON COORS BREWING COMPANY

BENEFICIARY DESIGNATION*

 

DIRECTORS’ STOCK PLAN

 

NAME:

 

 

(Please Print)  Last Name, First Name, Middle Initial

 

ADDRESS

 

 

(City, State, Zip Code)

 

SOCIAL SECURITY NO.:

 

 

I hereby designate the following to receive from the Molson Coors Brewing
Company Directors’ Stock Plan amounts payable by reason of my death:

 

Beneficiary Designation (see sample sheet)

 

 

 

 

 

 

Information Concerning Primary Beneficiary

 

 

 

Street Address

 

Social Security Number

 

 

 

 

 

 

City, State, Zip Code

 

Date of Birth

 

Information Concerning Contingent Beneficiary

(If more than one contingent beneficiary is selected, attach a page with
information on additional beneficiaries.)

 

*Eligible directors who are residents in the Province of Quebec are advised that
the designation of a beneficiary for purposes of the Plan may be ineffective
unless such designation is also contained in their will.  We encourage such
directors to obtain independent legal advice in this regard, in order to ensure
that their intended beneficiary designation is validly implemented.

 

If I have no Beneficiary Designation in effect, amounts payable by reason of my
death shall be paid pursuant to the provisions in the Plan.

 

This designation is intended to replace all prior designations made by me for
such amounts.  I reserve the right to change any beneficiary named herein by
properly completing and delivering to the Administrator a new Beneficiary
Designation.  I will promptly notify the Administrator of any change in the name
or address of a beneficiary.

 

 

 

Signature of Director

 

Director’s Social Security Number

 

 

 

 

 

 

Date

 

 

 

B-2


--------------------------------------------------------------------------------




 

 

SAMPLE BENEFICIARY DESIGNATIONS

 

 

 

 

 

Estate

 

My executors or administrators.

 

 

 

 

 

One Beneficiary

 

MARGARET H. ROE, wife.

 

 

 

 

 

One Beneficiary; Unnamed Children as Contingents

 

My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to such of my children as shall be living.

 

 

 

 

 

One Beneficiary; Unnamed Children and Their Children as Contingents (per
Stirpes)

 

My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to my children who may then be living and to the then living children of
any deceased child of mine, per stirpes.

 

 

 

 

 

One Beneficiary; Estate as Contingent

 

My wife, MARGARET H. ROE, if living at my death; if not then living, to my
executors or administrators.

 

 

 

 

 

One Beneficiary; One Contingent

 

My wife, MARGARET H. ROE, if living at my death, if not then living, to my son,
JOHN ROE.

 

 

 

 

 

One Beneficiary; Two Contingents

 

My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to such of my parents, NANCY ROE and JAMES ROE, as shall then be living.

 

 

 

 

 

Three or More Beneficiaries; One Contingent

 

In equal shares to such of my children, JOHN ROE, HAROLD ROE, AND KATHERINE ROE,
as shall be living at my death; should none then be living, to my wife, MARGARET
H. ROE.

 

 

 

 

 

Unnamed Children; Two Contingents

 

In equal shares to such of my children as shall be living at my death; should
none then be living, in equal shares to such of my parents, NANCY ROE and JAMES
ROE, as shall then be living.

 

 

 

 

 

Unequal Shares: Show the Amount to be Paid to Each Beneficiary as a Fraction and
Not as a Specific Amount

 

2/3 to my wife, MARGARET H. ROE, if living at my death; if not then living, to
my son JOHN ROE; and the remaining 1/3 to said son at my death, and if not then
living to said wife.

 

 

 

 

 

Bank as Trustee

 

The First National Bank, Denver, Colorado, as Trustee under Trust Agreement
dated May 1, 1996.*

 

 

 

 

 

One Individual as Trustee

 

John Doe as Trustee under Trust Agreement dated May 1, 1996.*

 

 

 

 

 

One Individual and Bank as Trustees

 

John Doe and The First National Bank, Denver, Colorado, as Trustees under Trust
Agreement dated May 1, 1996.*

 

 

 

 

 

Three Individuals as Trustees

 

John Doe, Richard Doe, and William White as Trustees under Trust Agreement dated
May 1, 1996.*

 

 

 

 

 

 

 

*Note:

 

Title of trust may be changed to Deed of Trust, Declaration of Trust, Indenture
of Trust, Trust Indenture or similar title, as appropriate.

 

B-3


--------------------------------------------------------------------------------